  Case 18-31436          Doc 71       Filed 12/13/18 Entered 12/13/18 08:57:53                    Desc Main
                                        Document     Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

IN RE:
 VINROY W. REID                                                                  18-31436
                                                                                Chapter 13


  NOTICE OF APPEARANCE PURSUANT TO RULE 9010 (b) and REQUEST FOR NOTICES UNDER
                                  RULE 2002

To the Clerk of the United States Bankruptcy Court:


         PLEASE TAKE NOTICE and pursuant to Rule 9010 (b) of the Federal Rules of Bankruptcy Procedure
enters the appearance of:


                                            Shapiro & Ingle, L.L.P.
                                       10130 Perimeter Parkway, Suite 400
                                              Charlotte, NC 28216


as counsel for JPMorgan Chase Bank, National Association, a creditor of the above named Debtor(s).


        REQUEST is further made by counsel that all Notices required to be given to parties in interest pursuant to
Rule 2002 of the Federal Rules of Bankruptcy Procedure be mailed to counsel.


                                           /s/Andrew Lawrence Vining
                                           Andrew Lawrence Vining, Attorney for Creditor, Bar # 48677
                                           avining@logs.com |704-831-2286
                                           Shapiro & Ingle, LLP
                                           10130 Perimeter Pkwy, Suite 400
                                           Charlotte, NC 28216
                                           Phone: 704-333-8107 | Fax: 704-333-8156
                                           Supervisory Attorney Contact: Grady Ingle
                                           gingle@logs.com | 704-831-2217
                                           Electronic Service Notifications: ncbkmail@shapiro-ingle.com
